Exhibit 10.2 SUBLEASE AGREEMENT THIS SUBLEASE AGREEMENT (this "Sublease") is entered into this 3 day of February, 2017 by and between EXTREME NETWORKS, INC., a Delaware corporation ("Sublandlord"), and YANGTZE MEMORY TECHNOLOGIES, INC., a California corporation ("Subtenant"). Recitals A. W3 RIDGE RIO ROBLES PROPERTY LLC, a California limited liability company ("Landlord"), and Sublandlord entered into that certain Office Space Lease Agreement dated December 31,2012 (the "Master Lease"), respecting those premises consisting of approximately 57,586 rentable square feet of space (the "Premises") comprising the entirety of the building located at 145 Rio Robles, San Jose, California (the "Building"). The Premises is more particularly described in the Master Lease and depicted on Exhibit "A" attached hereto. A copy of the Master Lease is attached to this Sublease as Exhibit "E". B. Sublandlord desires to sublet to Subtenant, and Subtenant desires to sublet from Sublandlord, the Premises (the "Sublease Premises") on the terms and conditions set forth in this Sublease. NOW, THEREFORE, in consideration of the mutual covenants contained in this Sublease and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties agree as follows: Agreement I. Sublease. Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from Sublandlord, the Sublease Premises on the terms and conditions hereinafter set forth. In addition, Subtenant shall have the right to use the existing furniture, fixtures and equipment located within the Sublease Premises and listed on Exhibit "B" attached hereto (the "FF&E") and Landlord's Furniture (as defined in Section 22(b) below). The parties hereby agree that FF&E shall not include (a) Landlord's Furniture or (b) any equipment within the existing gym located in the Building. Sublandlord has a shared use agreement with SunPower to use the existing gym located in the Building and shall terminate such shared use agreement with SunPower prior to the Commencement Date (as defined in Section 2(a) below). 2. Term. (a) Conditioned upon receipt of the Master Landlord Consent (as defined in Section 15 below), the term of this Sublease shall commence on February 28, 2017 (the "Commencement Date") and shall expire on June 30, 2023 (the "Sublease Term"), unless sooner terminated under the provisions of this Sublease or unless the Master Lease is sooner terminated. Promptly after the Commencement Date is ascertained, Sublandlord and Subtenant shall execute the certificate attached to this Sublease as Exhibit "D". Failure to execute said certificate shall not affect the commencement or expiration of the Sublease Term. (b)Notwithstanding the Commencement Date set forth in Section 2(a) above, if for any reason Sublandlord fails to deliver possession of the Sublease Premises to Subtenant on or before the Commencement Date, Sublandlord shall not be liable to Subtenant therefore, nor shall such failure affect the validity of this Sublease or the obligations of Subtenant hereunder, except as set forth below. In the event of any delay in delivery of possession, Subtenant shall not be obligated to pay rent or to perform any of its other obligations under this Sublease, except for the payment of the Security Deposit pursuant to Section 6 below, until possession of the Sublease Premises is delivered to Subtenant; provided, however, if Sublandlord fails to deliver possession of the Sublease Premises to Subtenant for any reason on or before April 30, 2017, then Subtenant shall have the option to terminate this Sublease and in such event, Sublandlord shall refund the Security Deposit and all prepaid rental amounts. (c) Commencing on February 1 , 2017 until the Commencement Date (the "Early Access Period"), Subtenant shall have access to the Sublease Premises for the purpose of the installation of furniture, fixtures and equipment; provided, however, that during such Early Access Period all of the terms and conditions of this Sublease shall apply except that Subtenant shall not be obligated to pay Monthly Base Rent or Additional Rent until the occurrence of the Commencement Date. Such early access shall be at Subtenant's sole risk and conditioned upon full execution of this Sublease and delivery to Sublandlord of payment of the Monthly Base Rent, Additional Rent and Security Deposit as required herein and insurance certificates evidencing that Subtenant has obtained the insurance required pursuant to this Sublease. Subtenant shall not conduct its business in the Sublease Premises at any time during such Early Access Period. In addition to the foregoing, Sublandlord shall have the right to impose such reasonable additional conditions on Subtenant's early entry as Sublandlord shall deem appropriate. 3. Monthly Base Rent. (a) Commencing on the Commencement Date and continuing throughout the Sublease Term, Subtenant shall pay to Sublandlord, without prior demand therefore, in advance on the first day of each calendar month, as monthly rent ("Monthly Base Rent") the following: Months Monthly Base Rent 1-12* 13-24 25-36 37-48 49-60 61-72 73-78 *Provided Subtenant is not in monetary or material non-monetary default beyond the expiration of any applicable notice and cure period, Monthly Base Rent for the first three (3) months of the Sublease Term shall be abated. (b) Monthly Base Rent shall be prorated for any partial month. 4. Additional Rent; Service Contracts; Utilities. (a) Subtenant shall pay to Sublandlord during the Sublease Term and on or prior to the date such sums are due under the Master Lease, Subtenant's Pro Rata Share (as defined below in Section 9(a)) of all sums of additional rent and expenses ("Additional Rent") payable under the Master Lease. Sublandlord and Subtenant agree that this Sublease is intended to pass through to Subtenant all financial obligations imposed on Sublandlord pursuant to the Master Lease relating to the Sublease Premises, except for the Monthly Base Rent (as defined in the Master Lease) that Sublandlord pays to Landlord for the Sublease Premises. Any ambiguity in the terms of this Sublease shall be construed in accordance with such intention.If Sublandlord shall receive any refund for Additional Rent or sums paid by Sublandlord under the Master Lease, Subtenant shall be entitled to the return of any refund if and to the extent such refund was for payments made by Subtenant to Sublandlord under this Sublease. For example, if Subtenant pays Operating Expense Rental (as this term is defined in the Master Lease) to Sublandlord under this Sublease, and Sublandlord pays Operating Expense Rental to the Master Landlord, and the Master Landlord refunds a portion of such Operating Expense Rental to Sublandlord, Sublandlord shall refund the same to Tenant if and to the extent such refund relates to periods covered by this Sublease and relate in proportion to payments made by Subtenant. Further, Sublandlord covenants and agrees that it will, upon notice from Subtenant, exercise its audit rights under Section 2.4.5 of the Master Lease upon Subtenant's demand if Subtenant agrees to pay all costs and expenses of Sublandlord. (b) Subtenant, at Subtenant's sole cost and expense, shall contract directly with third party service providers for the provision of janitorial services, garbage and utilities at the Sublease Premises (collectively, "Utility Services"). Sublandlord agrees to cooperate with Subtenant as necessary to transfer existing garbage and utility service accounts to Subtenant. (c) For the first six (6) months of the Sublease Term, Sublandlord shall, at its sole cost and expense, continue to pay and maintain the existing Service Contracts (as defined in Section 3.1 of the Master Lease) required by Section 3.1 of the Master Lease for the Sublease Premises as well as pay the reasonable costs to repair or replace the equipment covered by such Service Contracts as may be required during such six (6) month period after the Commencement Date, except with respect to any maintenance, repair or replacement which is required as a result of damage directly caused by Subtenant, which Subtenant shall reimburse Sublandlord for the entire cost of such repairs or replacement. On the first day of the seventh (7th) month of the Sublease Term, Subtenant shall directly enter into and maintain Service Contracts (as defined in Section 3.1 of the Master Lease) as required by Section 3.I of the Master Lease for the Sublease Premises and shall be responsible for paying all such repair or replacement costs as may be required under such Service Contracts. 5.Place of Payment of Rent. All Monthly Base Rent, Additional Rent and all other amounts payable to Sublandlord under this Sublease shall be paid to Sublandlord when due, without prior notice or demand and without deduction or offset, in lawful money of the United States of America in accordance with separate wire instructions that Sublandlord shall provide to Subtenant in writing. 6. Security Deposit and Prepaid Rent. (a)Upon the execution of this Sublease, Subtenant shall deposit with Sublandlord a cash security deposit of Four Hundred Eighty Two Thousand Eighty Five and 57/100 Dollars ($482,085.57), (the "Security Deposit") for the full and faithful performance of Subtenant's obligations under this Sublease. If Subtenant fails to pay any Monthly Base Rent or Additional Rent, or otherwise defaults with respect to any of its obligations under this Sublease, Sublandlord may (but shall not be obligated to), and without prejudice to any other remedy to Sublandlord, use, apply or retain all or any portion of the Security Deposit for the payment of any Monthly Base Rent or Additional Rent in default or for the payment of any other sum to which Sublandlord may become obligated by reason of Subtenant's default, or to compensate Sublandlord for any loss or damage or Sublandlord may suffer thereby, including, without limitation, prospective damages and damages recoverable pursuant to California Civil Code Section 1951.2. Subtenant waives the provisions of California Civil Code Section 1950.7, and all other provisions of law now in force or that become in force after the date of execution of this Sublease, that provide that Sublandlord may claim from the Security Deposit only those sums reasonably necessary to remedy defaults in the payment of rent, to repair damage caused by Subtenant, or to clean the Sublease Premises. If Sublandlord uses or applies all or any portion of the Security Deposit as provided above, Subtenant shall, within ten (10) days after demand therefore, deposit cash with Sublandlord in an amount sufficient to restore the Security Deposit to the full amount thereof, and Subtenant's failure to do so shall, at Sublandlord's option, be an event of default under this Sublease. If the Subtenant performs all of Subtenant's obligations heretmder, the Security Deposit, or so much thereof that has not theretofore been applied by Sublandlord, shall be returned to Subtenant within thirty (30) days following the expiration of the Sublease Term and after Subtenant has vacated the Sublease Premises. Sublandlord shall not be deemed to hold the Security Deposit in trust nor be required to keep the Security Deposit separate from its general funds and Subtenant shall not be entitled to any interest on the Security Deposit. (b) Upon execution of this Sublease, Subtenant shall make a payment to Sublandlord in the amount of One Hundred Thirty Nine Thousand Four Hundred Sixty Three and 27/100 Dollars ($139,463.27) as prepayment of rent for credit against the first installment of Monthly Base Rent and Additional Rent due hereunder. 7.Use. The Sublease Premises shall be used and occupied only for those purposes set forth in the Master Lease, and for no other purpose. 8. Incorporation of Master Lease Terms. (a) Except as expressly set forth below in Section 8(b) below, the Master Lease is incorporated herein in its entirety by this reference. For the purpose of this Sublease, all references in the Master Lease to "Landlord" shall be deemed to mean Sublandlord, all references to "Tenant" shall be deemed to mean Subtenant and all references to "Lease" shall mean this Sublease, and all references to the "Leased Premises" shall mean Sublease Premises. In the event of a conflict between the provisions of this Sublease and the Master Lease Agreement, as between Sublandlord and Subtenant, the provisions of this Sublease shall control.
